

FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of August 1, 2004, by and between PLANTRONICS, INC., a Delaware corporation
("Company"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").




RECITALS


WHEREAS, Company is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Company and Bank dated as of
July 31, 2003, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Company have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that, effective as of the date
hereof, the Credit Agreement shall be amended as follows:


 1. The term "Applicable Commitment Fee Percentage" is hereby amended to read "
    as follows:
    
    "Applicable Commitment Fee Percentage" means, on any date, one-tenth of one
    percent (0.10%) per annum.
    
    
 2. In the definition of the term "Revolving Termination Date", the reference to
    "July 31, 2005" is hereby amended to read "August 1, 2006."
    
    
 3. In Section 2.10 ("Commitment Fee"), the phrase:
    
        "computed on a monthly basis in arrears on the last Business Day of each
    calendar month based on the daily utilization for that month as calculated
    by the Bank"
    
    is hereby amended to read:
    
        "computed on a quarterly basis in arrears on the last day of each
    calendar quarter based on the daily utilization for that quarter as
    calculated by the Bank";
    
    and, the phrase:
    
        "due and payable monthly in arrears on the last Business Day of each
    month commencing on August 31, 2003 through the Revolving Termination Date"
    
    is hereby amended to read:
    
        "due and payable quarterly in arrears on the last day of each calendar
    quarter commencing on September 30, 2004 through the Revolving Termination
    Date."
    
    
 4. Except as specifically provided herein, all terms and conditions of the
    Credit Agreement remain in full force and effect, without waiver or
    modification. All terms defined in the Credit Agreement shall have the same
    meaning when used in this Amendment. This Amendment and the Credit Agreement
    shall be read together, as one document.
    
    
 5. Company hereby remakes all representations and warranties contained in the
    Credit Agreement and reaffirms all covenants set forth therein. Company
    further certifies that as of the date of this Amendment there exists no
    Event of Default as defined in the Credit Agreement, nor any condition, act
    or event which with the giving of notice or the passage of time or both
    would constitute any such Event of Default.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 
 
 

 PLANTRONICS, INC. 
 
By: ____________________________
Barbara V. Scherer
Senior Vice President, Finance &
Administration and
Chief Financial Officer
 

By: ____________________________
Richard R. Pickard
Vice President, Secretary and
General Counsel
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: ____________________________
Patrick Bishop
Vice President

 






       

--------------------------------------------------------------------------------

 
